Order granting defendants’ motion for examination of plaintiff before trial unanimously modified by directing that the plaintiff be examined, first through its president and then in succession through its treasurer, its general sales manager and all other officers if the necessity therefor arises, and, as so modified, affirmed, with twenty dollars costs and disbursements to the appellant. No opinion. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.